Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination which found him guilty of unauthorized exchange.1 We now confirm. The misbehavior report, documentary evidence, hearing testimony and reasonable inferences to be drawn therefrom comprise substantial evidence to support the determination of guilt (see Matter of Morgan v Goord, 10 AD3d 792, 792 [2004]). Petitioner’s innocent explanation created a credibility issue that was properly resolved by the Hearing Officer (see Matter of Rizzuto v Goord, 35 AD3d 1075, 1075 [2006]). Petitioner’s remaining claims, to the extent preserved, have been examined and found to be lacking in merit.2
Cardona, EJ., Mercure, Spain, Mugglin and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

. At the conclusion of petitioner’s tier III disciplinary hearing, he was also found guilty of urging others to participate in actions detrimental to the order of the facility, but that charge was dismissed on administrative appeal.


. We need not address petitioner’s contention regarding the propriety of the confidential information inasmuch as the charge herein is sustainable without reliance upon such information.